MEMORANDUM OPINION
PER CURIAM.
In this appeal, we are called upon to review the district court’s disposition of a contractual dispute between the parties. The cause was originally lodged in a Michigan state court, but was removed to the district court pursuant to its diversity of citizenship jurisdiction. Plaintiff, Northern Milk Producers Cooperative, Inc., appeals from the order of the district court granting summary judgment to defendant, Liberty Milk Cooperative Association.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion dated October 26, 2000.